 



EXHIBIT 10.3
NONQUALIFIED STOCK OPTION AGREEMENT
     This AGREEMENT, entered into and effective as of
the                      day of                     ,           , by and between
Health Fitness Corporation (the “Company”)
and                                                   (the “Optionee”).
RECITALS
     A. The Optionee on the date hereof is a nonemployee of the Company or
subsidiary of the Company.
     B. The Company has adopted the 2005 Stock Option Plan (the “Plan”),
authorizing the Board of Directors of the Company, or a committee as provided
for in the Plan (the Board or such a committee to be referred to as the
“Committee”), to grant stock options to eligible employees and directors of the
Company.
     C. The Company desires to give the Optionee an inducement to acquire a
proprietary interest in the Company and an added incentive to advance the
interests of the Company by granting to the Optionee an option to purchase
shares of common stock of the Company.
AGREEMENTS
     Accordingly, the parties hereto agree as follows:
ARTICLE I. GRANT OF OPTION
     The Company hereby grants to the Optionee on the date set forth above (the
“Date of Grant”) the right, privilege and option (the “Option”) to
purchase                             (            ) shares (subject to
adjustment as provided in Article VIII hereof) (the “Option Shares”) of the
Company’s common stock, $.01 par value (the “Common Stock”), according to the
terms and subject to the conditions hereinafter set forth and as set forth in
the Plan. The Option is a nonqualified stock option and will not be treated as
an incentive stock option, as that term is used in Section 422 of the Internal
Revenue Code (the “Code”) and the regulations issued thereunder.
ARTICLE II. OPTION EXERCISE PRICE
     The per share price to be paid by the Optionee in the event of an exercise
of the Option shall be $_________, which has been determined to be not less than
the fair market value of the Company’s Common Stock at the Date of Grant.
ARTICLE III. DURATION OF OPTION AND EXERCISABILITY
     A. Initial Period of Exercisability. The Option shall fully vest, or be
fully exercisable in _____ installments, on the Date of Grant. In no event shall
this Option be exercisable after, and this

1



--------------------------------------------------------------------------------



 



Option shall become void and expire as to all unexercised Option Shares at, 5.00
p.m. (Central time) on ____________ (the “Expiration Date”).
     B. Termination of Nonemployee. In the event the Optionee’s affiliation with
the Company terminates (within the meaning of Section 424(f) of the Code) for
any reason other than for “cause,” this Option shall remain exercisable until
the Expiration Date but only to the extent that the Option was exercisable on
the date of termination but had not previously been exercised. In the event the
Optionee is terminated for “cause,” this Option shall immediately terminate on
the date of such termination and shall be of no further force or effect. As used
herein, “cause” shall mean fraud, misrepresentation, theft or embezzlement of
Company assets or material and intentional violations of law or Company
policies.
     C. Change in Control.
     (i) For purposes of this Section III.C., the term “Change in Control” shall
have the meaning set forth in Section 11 of the Plan.
     (ii) If any events constituting a Change in Control of the Company shall
occur, the Optionee shall be entitled to receive option rights covering shares
of the surviving or acquiring entity in the same proportion, at an equivalent
price, and subject to the same conditions as this Option; provided, however,
that the Committee may, at its sole discretion, provide for the acceleration of
the right to exercise this Option prior to the anticipated effective date of the
Change in Control or take any other action as it may deem appropriate to further
the purposes of the Plan or protect the interests of the Optionee; provided,
however, that if, with respect to the Optionee, acceleration of the vesting of
this Option as provided herein (which acceleration could be deemed a payment
within the meaning of Section 280G(b)(2) of the Code) together with any other
payments which the Optionee has the right to receive from the Company or any
corporation which is a member of an “affiliated group” (as defined in Section
1504(a) of the Code without regard to Section 1504(b) of the Code) of which the
Company is a member, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), the payments to the Optionee as set forth
herein shall be reduced to the largest amount as will result in no portion of
such payments being subject to the excise tax imposed by Section 4999 of the
Code
ARTICLE IV. MANNER OF OPTION EXERCISE
     A. Notice. This Option may be exercised by the Optionee in whole or in part
from time to time, subject to the conditions contained in the Plan and herein,
by delivery, in person or by registered mail, to the Company at its principal
executive office (Attention: Secretary), of a written notice of exercise. Such
notice shall be in a form satisfactory to the Committee, shall identify the
Option, shall specify the number of Option Shares with respect to which the
Option is being exercised, and shall be signed by the person or persons so
exercising the Option. Such notice shall be accompanied by payment in full of
the total purchase price of the Option Shares purchased. In the event that the
Option is being exercised, as provided by the Plan, by the Optionee’s heir(s) or
legal representative(s), the notice shall be accompanied by appropriate proof of
right of such person or persons to exercise the Option. As soon as practicable
after the effective exercise of the Option,

2



--------------------------------------------------------------------------------



 



the Optionee (or the Optionee’s heir(s) or legal representative(s) in the event
of death or Disability) shall be recorded on the stock transfer books of the
Company as the owner of the Option Shares purchased, and the Company shall
deliver to the Optionee (or the Optionee’s heir(s) or legal representative(s))
one or more duly issued stock certificates evidencing such ownership. All
requisite original issue or transfer documentary stamp taxes shall be paid by
the Company.
     B. Payment. At the time of exercise, the Optionee may pay the total
purchase price of the shares to be purchased (i) in cash, (ii) by transfer from
the Optionee to the Company of previously acquired shares of Common Stock,
(iii) through the withholding of shares of Stock from the number of shares
otherwise issuable upon the exercise of the Option (e.g., a net share
settlement), or (iv) by a combination thereof; provided, however, that the
Optionee may not pay any portion of the purchase price through a net share
settlement unless and until the shareholders of the Company have approved an
amendment to the Plan that authorizes such payment option. In the event the
Optionee elects to pay the purchase price in whole or in part with previously
acquired shares of Common Stock or through a net share settlement, the Fair
Market Value of the shares delivered or withheld shall equal the total exercise
price for the shares being purchased in such manner. The Committee may reject
the Optionee’s election to pay all or part of the purchase price under this
Option with previously acquired shares of Common Stock and may require such
purchase price to be paid entirely in cash if, in the sole discretion of the
Committee, payment in previously acquired shares would cause the Company to be
required to recognize a charge to earnings in connection therewith. For purposes
of this Agreement, (a) “previously acquired shares” shall include shares of
Common Stock of the Company that are already owned by the Optionee at the time
of exercise, and (b) “Fair Market Value” will be determined as set forth in the
Plan.
     C. Investment Purpose. The Company shall not be required to issue or
deliver any shares of Common Stock under this Option unless (a)(1) such shares
are covered by an effective and current registration statement under the
Securities Act of 1933 and applicable state securities laws or (2) if the
Committee has determined not to so register such shares, exemptions from
registration under the Securities Act of 1933 and applicable state securities
laws are available for such issuance (as determined by counsel to the Company)
and the Company has received from the Optionee (or the Optionee’s heir(s) or
legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Committee shall, in its sole discretion upon the
advice of counsel, deem necessary or advisable. Unless a registration statement
under the Securities Act of 1933 is in effect with respect to the issuance or
transfer of Option Shares, each certificate representing any such shares shall
be restricted by the Company as to transfer unless the Company receives an
opinion of counsel satisfactory to the Company to the effect that registration
under the Securities Act of 1933 and applicable state securities laws is not
required with respect to such transfer.
ARTICLE V. NONTRANSFERABILITY
     This Option shall not be transferable by the Optionee, either voluntarily
or involuntarily, or subject to any lien, directly or indirectly, by operation
of law or otherwise, except as provided in

3



--------------------------------------------------------------------------------



 



Section 8.2 of the Plan. Any attempt to transfer or encumber this Option other
than in accordance with Section 8.2 of the Plan shall void this Option.
ARTICLE VI. LIMITATION OF LIABILITY
     Nothing in this Agreement shall be construed to (a) limit in any way the
right of the Company or any of its subsidiaries to remove the Optionee as a
director of the Company at any time, or (b) be evidence of any agreement or
understanding, express or implied, that the Optionee will be re-elected as a
director for any particular period of time.
ARTICLE VII. WITHHOLDING TAXES
     A. General Obligation. The Company is entitled to (a) withhold and deduct
from future payments to the Optionee, or make other arrangements for the
collection of, all legally required amounts necessary to satisfy any federal,
state or local withholding tax requirements attributable to the Optionee’s
exercise of this Option, or (b) require the Optionee promptly to remit the
amount of such withholding to the Company before acting on any such disposition
of shares of Common Stock. In the event that the Company is unable to withhold
such amounts, for whatever reason, the Optionee hereby agrees to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal, state or local law.
     B. Use of Shares. The Committee may, in its sole discretion and subject to
such rules as the Committee may adopt, permit the Optionee to satisfy, in whole
or in part, any withholding tax obligation which may arise in connection with
the exercise of this Option either by electing to have the Company withhold from
the shares of Common Stock to be issued upon the exercise of this Option that
number of shares of Common Stock, or by electing to deliver to the Company
already-owned shares of Common Stock, in either case having a Fair Market Value
(determined as set forth in the Plan) on the date such tax is determined under
the Code (the “Tax Date”) equal to the amount necessary to satisfy the
withholding amount due. The Optionee’s election to have the Company withhold
shares of Common Stock or to deliver already-owned shares of Common Stock upon
exercise is irrevocable and is subject to the consent or disapproval of the
Committee, and shall otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3 or any successor provision, as then
in effect, under the Securities Exchange Act of 1934, if applicable. To the
extent that shares of Common Stock may be issued prior to the Tax Date to the
Optionee making such an election, the Optionee hereby agrees to surrender that
number of shares on the Tax Date having an aggregate Fair Market Value
(determined as set forth in the Plan) equal to the withholding tax due.
ARTICLE VIII. CAPITAL ADJUSTMENTS
     If the number of outstanding shares of Common Stock is increased or
decreased or changed into or exchanged for a different number or kind of shares
of stock or other securities of the Company or of another corporation by reason
of any reorganization, merger, consolidation, recapitalization,
reclassification, stock split, reverse stock split, stock dividend, combination
of shares, rights offering or any other change in the corporate structure or
shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of

4



--------------------------------------------------------------------------------



 



directors of the surviving corporation), in order to prevent dilution or
enlargement of the rights of the Optionee, shall make appropriate adjustment as
to the number and kind of securities subject to this Option. Any such adjustment
affecting this Option shall be made without change in the aggregate purchase
price applicable to the unexercised portion of the Option but with an
appropriate adjustment in the price for each share or other unit of any security
subject to the Option.
ARTICLE IX. BINDING EFFECT
     This Agreement shall be binding upon the heirs, executors, administrators
and successors of the parties hereto.
ARTICLE X. SUBJECT TO PLAN
     The Option represented by this Agreement has been granted under, and is
subject to, the terms of the Plan. The terms of the Plan are hereby incorporated
by reference herein in their entirety and the Optionee, by execution hereof,
acknowledges having received a copy of the Plan. The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan. In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.
ARTICLE XI. MISCELLANEOUS
     A. Lockup Period Limitation. The Optionee agrees that in the event the
Company advises the Optionee that it plans an underwritten public offering of
its common stock in compliance with the Securities Act of 1933, as amended, and
that the underwriter(s) seek to impose restrictions under which certain
shareholders may not sell or contract to sell or grant any option to buy or
otherwise dispose of part or all of their stock purchase rights of the
underlying common stock, the Optionee hereby agrees that for a period not to
exceed 180 days from the prospectus, the Optionee will not sell or contract to
sell or grant an option to buy or otherwise dispose of this option or any of the
underlying shares of common stock without the prior written consent of the
underwriter(s) or its representative(s).
     B. Blue Sky Limitation. Notwithstanding anything in this Agreement to the
contrary, in the event the Company makes any public offering of its securities
and determines in its sole discretion that it is necessary to reduce the number
of issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, the Board of
Directors of the Company shall have the right (i) to accelerate the
exercisability of this Option and the date on which this Option must be
exercised, provided that the Company gives the Optionee 15 days prior written
notice of such acceleration, and (ii) to cancel any portion of this Option or
any other option granted to the Optionee pursuant to this Agreement which is not
exercised prior to or contemporaneously with such public offering. Notice shall
be deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to the Optionee at the address
of the Optionee on file with the Company.
     C. Securities Law Compliance. The Optionee agrees that, in the event a
Change in Control occurs and the Optionee is an “affiliate” of the Company or
any Subsidiary (as defined

5



--------------------------------------------------------------------------------



 



in applicable regulations) at the time of such Change in Control, the Optionee
will comply with all requirements of Rule 145 of the Securities Act of 1933, as
amended, and the requirements of such other regulations, and will execute any
documents necessary to ensure such compliance. For purposes of this Agreement,
“Change in Control” means an acquisition of the Company through the sale of
substantially all of the Company’s assts and the consequent discontinuance of
its business or through a merger, consolidation, exchange, reorganization,
reclassification, extraordinary dividend, divestiture or liquidation of the
Company.
     D. Stock Legend. The certificates for any shares of common stock purchased
by the Optionee (or, in the case of death, the Optionee’s heir(s) or legal
representative(s)) shall bear an appropriate legend to reflect the restrictions
of this Article XI and Section IV.C.
     E. Arbitration. Any dispute arising out of or relating to this Agreement or
the alleged breach of it, or the making of this Agreement, including claims of
fraud and inducement, shall be discussed between the disputing parties in a good
faith effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least ten (10) years. If the parties cannot agree on
an arbitrator within twenty (20) days, any party may request that the chief
judge of the District Court of Hennepin County, Minnesota, select an arbitrator.
Arbitration will be conducted pursuant to the provisions of this Agreement and
the commercial arbitration rules of the American Arbitration Association, unless
such rules are inconsistent with the provisions of this Agreement. Limited civil
discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such disputes. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fee,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorney’s fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
ARTICLE XII. GOVERNING LAW
     This Agreement and all rights and obligations hereunder shall be construed
in accordance with the Plan and governed by the laws of the State of Minnesota.

6



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Agreement effective the day and year
first above written.

            HEALTH FITNESS CORPORATION
      By:                 By execution hereof, the
Optionee acknowledges having
received a copy of the Plan.
OPTIONEE
                           

7